

Exhibit 10.3


NONQUALIFIED STOCK OPTION AGREEMENT
For The
LINCOLN NATIONAL CORPORATION
STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS




This Nonqualified Stock Option Agreement (the “Agreement”) evidences the terms
of the grant by Lincoln National Corporation (“LNC”) of a Nonqualified Stock
Option (the “Option”) to _______________________ (“Grantee”) on ________ (the
“Date of Grant”), and Grantee’s acceptance of the Option in accordance with and
subject to the provisions of the Lincoln National Corporation Stock Option Plan
for Non-Employee Directors, Effective May 10, 2007 (the “Plan”) and this
Agreement.


LNC and Grantee hereby agree as follows:


1. Shares Optioned and Option Price


Grantee shall have an Option to purchase _________ shares of LNC common stock
(the “Shares”) for $_____________ (United States dollars) for each Share, such
price to equal the Fair Market Value of the Share of LNC common stock as of the
Date of Grant.


2.  Vesting Dates


The Option for unvested Shares shall vest on the earlier of:


(a) the first anniversary of Grant Date, or


(b) the date on which the Grantee terminates service (resigns or retires) as a
director of LNC for any reason, or


(c) the date on which there is a Change in Control of the Corporation, as that
term is defined in the Lincoln National Corporation Executive Severance Benefit
Plan.


3.  Exercise Period


Grantee (or Grantee’s Beneficiary (as defined in the Plan), if applicable) may
exercise all or part of the Option for vested Shares on any LNC business day at
LNC’s executive offices until the first to occur of:


(a)
the tenth anniversary of the Date of Grant; or



(b)
the first anniversary of the date of Grantee’s termination of service as a
director of LNC.



4.  Manner of Exercise


To exercise an Option, Grantee must, on an LNC business day, (1) deliver, mail
or fax written notice of the exercise (in the form specified by LNC) to the
designated LNC stock option administrator, and (2) submit full payment of the
exercise price and the certification of compliance described in paragraph 5
below. Payment may be made in any combination of cash, personal check, or
Shares. Such Shares must be owned for at least six months and will constitute
payment to the extent of their Fair Market Value on the date of exercise (as
defined in the Plan).
 
 
 
 

--------------------------------------------------------------------------------

 


5.  Restrictions on Transfer of Shares Upon Exercise


As soon as practicable after the exercise date, LNC shall cause the appropriate
number of Shares to be issued to Grantee. If the Shares are subject to tax
withholding requirements, LNC shall not issue Shares until the required tax
withholding payments are remitted to LNC by Grantee. Grantee may surrender
Shares to LNC in payment of the exercise price associated with this Option. In
addition, Grantee may satisfy tax withholding obligations associated with the
exercise of this Option by surrendering Shares to LNC, or by the withholding of
Shares by LNC.


With the exception of the withholding of Shares by LNC to pay taxes, or the
surrendering of Shares to LNC to pay exercise price or taxes, as described in
the preceding paragraph, Grantee may not sell, transfer, assign, pledge, or
otherwise encumber Shares issued as the result of exercise during his or her
tenure as a director of LNC. Shares may be freely sold and transferred (subject
to applicable Securities and Exchange Commission rules) only after the director
has terminated service as a director of LNC.


LNC shall not be obligated to issue Shares to Grantee if such action violates
any provision of law or regulation of any governmental authority or national
securities exchange. Grantee represents that Grantee is acquiring the Shares for
investment and not with a view to distribution.


6. Transferability


No rights under this Agreement may be transferred except by will or the laws of
descent and distribution. The rights under this Agreement may be exercised
during the lifetime of Grantee only by Grantee. After Grantee’s death, the
Option may be exercised, to the extent exercisable and for the period specified
in Section 3(b), by the person or persons to whom the Option was transferred by
will or the laws of descent or distribution.


7. Other Conditions


The grant and exercise of this Option are subject to the following requirements:


(a)
No Option shall become exercisable or otherwise realizable prior to the date of
the annual meeting on which the shareholders of LNC approve the Stock Option
Plan for Non-Employee Directors.



(b)
Grantee shall not, without prior written authorization from LNC, disclose to
anyone outside of LNC, or use in other than LNC’s business, any confidential
information or material relating to the business of LNC that is acquired by
Grantee either during or after his or her service as a director of LNC.



(c)
Upon exercise of the Option, Grantee shall certify compliance with the terms and
conditions in paragraph (b). Failure to comply with paragraph (b) at any time
prior to, or during the six months after any exercise of this Option, shall
cause such Option and any related exercise to be rescinded. LNC must notify
Grantee in writing of any such rescission. LNC, in its discretion, may waive
compliance in whole or part in any individual case. Within ten days after
receiving a rescission notice from LNC, Grantee must pay LNC the amount of any
gain realized or payment received (net of any withholding or other taxes paid by
Grantee) as a result of the rescinded exercise. Such payment must be made either
in cash or by returning the Shares Grantee received in connection with the
rescinded exercise.

 

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Chairman and Chief Executive Officer of Lincoln National
Corporation has signed this Agreement as of the day and year first above
written.


LINCOLN NATIONAL CORPORATION 

 
______________________________
Jon A. Boscia
Chairman and Chief Executive Officer






ACKNOWLEDGED AND ACCEPTED:






________________________________
Grantee




________________________________
(Print name)
 

--------------------------------------------------------------------------------
